Citation Nr: 1048094	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-06 142	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a low back 
disability, degenerative disc and joint disease of the 
lumbosacral spine. 

2.  Entitlement to a rating higher than 30 percent for acquired 
equinus of both feet. 

3.  Entitlement to a rating higher than 10 percent for 
radiculopathy of the right lower extremity. 

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1988.

This appeal to the Board of Veterans' Appeals (Board) is from a 
November 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

In October 2010, as support for his claims, the Veteran testified 
at a hearing at the RO before the undersigned Veterans Law Judge 
of the Board, commonly referred to as a Travel Board hearing.  
During the hearing, the Veteran submitted additional evidence and 
waived his right to have the RO initially consider it.  
38 C.F.R. §§ 20.800, 20.1304(c) (2010).

Since, however, they require further development, the Board is 
remanding the claims to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


REMAND

The disabilities at issue were last examined for VA compensation 
purposes in October 2006, so more than 4 years ago.  During his 
recent October 2010 hearing before the Board, the Veteran 
testified under oath that each of these disabilities 
has significantly worsened since that examination.  The Court has 
held that when, as here, a Veteran claims that a disability is 
worse than when originally rated (or last examined by VA), and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the 
Court determined the Board should have ordered a contemporaneous 
examination of the veteran because a 23-month old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); see, too, Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where the record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the previous examination). See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991).

Reexamination is especially needed in this particular instance 
since the additional evidence the Veteran submitted during his 
hearing, in part, concerns the excessive amount of leave he has 
had to take from work.  In fact, he said that he is now only 
working on a part-time basis, rather than full time.

The Veteran also indicated during his hearing that he had 
received relevant treatment since March 2008 at Travis Air Force 
base.  Upon further questioning, his representative indicated 
they would obtain these additional records, rather than having VA 
obtain them.  It appears, however, there may be other outstanding 
records that also need to be obtained.  38 C.F.R. § 3.159(c)(2).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Obtain the Veteran's complete outpatient 
treatment records from October 2010 to the 
present from the Fairfield VA CBOC, and 
associate these and any other outstanding 
records with the file so they may be 
considered.

2.  Schedule the Veteran for any and all 
necessary VA compensation examinations to 
reassess the severity of the disabilities at 
issue.  Have the designated examiners review 
the claims file for the pertinent medical and 
other history.

(a) Specifically concerning the severity of 
the Veteran's acquired equinus of both feet, 
the examiner should describe the level of 
severity of this disability in terms of 
whether the impairment is mild, moderate, 
severe, or pronounced.

(b) Concerning the severity of the Veteran's 
radiculopathy of the right lower extremity, 
the examiner should describe the level of 
complete or incomplete paralysis of the 
right popliteal nerve (or whatever nerve 
affected) in terms of whether the impairment 
is mild, moderate, moderately severe, or 
severe. 

(c) And regarding the low back disability, 
the examiner should determine the extent and 
severity of the degenerative disc and joint 
disease, specifically in terms of the 
following:

- whether there are incapacitating episodes 
- which, according to Note(1) in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, is defined as 
a period of acute signs and symptoms due to 
this disability requiring bed rest prescribed 
by a physician and treatment by a physician.  
If there are incapacitating episodes, 
then also indicate the frequency and duration 
of them in the past 12 months?

- what is the Veteran's lumbar range of 
motion (on forward flexion, backward 
extension, left and right lateral flexion, 
and left and right rotation)?



- is there any objective evidence of 
functional loss, including additional 
limitation of motion above and beyond that 
shown, due to pain, weakened or 
excess movement, premature or excess 
fatigability, or incoordination, including 
during prolonged, repetitive use or when the 
Veteran's symptoms are most problematic 
("flare ups")?  If there is, the examiner is 
requested to try and quantify this additional 
impairment, including the additional loss of 
range of motion, such as by specifying the 
point at which the Veteran begins to 
experience pain.

- is there ankylosis, favorable or 
unfavorable?

3.  Then readjudicate these remaining claims 
in light of the additional evidence.  If 
these claims are not granted to the Veteran's 
satisfaction, send him and his representative 
an SSOC and give them an opportunity to 
submit additional evidence and/or argument in 
response before returning the files to the 
Board for further appellate consideration of 
these remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning these claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


